Citation Nr: 0212400	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired nicotine 
dependence, with secondary bronchitis and pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from January 1962 to 
January 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision.  The Board remanded 
the veteran's claim for additional development in November 
2000.  

Documents that were apparently not associated with the 
veteran's claims folder when it was considered by the Board 
in 2000 show that the veteran has requested a hearing before 
the RO.  In a June 1999 written statement, the veteran 
requested to testify before a hearing officer at the RO.  An 
undated routing and transmittal slip contains an instruction 
to telephone the veteran, tell him his claims folder is at 
the Board, and ask him if he still requests a hearing.  A VA 
Form 119, Report of Contact, indicates that the veteran 
confirmed his request for such a hearing in a November 1999 
telephone conversation.  This hearing has not yet been 
scheduled.  Requests for local hearings must be handled at 
the RO level.  See Chairman's Memorandum No. 01-02-01, 
Paragraph 9.c(5) (Jan. 29, 2002).
 
Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before 
a local hearing officer, in accordance 
with his requests.

Thereafter, this claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to accord due process.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
MARY GALLAGHER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

